Case 1:20-cv-03743-PKC-LB Document 17 Filed 09/03/21 Page 1 of 6 PageID #: 400




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
THE ANNUITY, WELFARE AND
APPRENTICESHIP SKILL IMPROVEMENT
& SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING                                     ORDER ADOPTING
ENGINEERS, LOCAL 15, 15A, 15C & 15D,                           REPORT AND RECOMMENDATION
AFL-CIO, by their Trustees James T. Callahan,                       20-CV-3743 (PKC) (LB)
Thomas A. Callahan, Michael Salgo, and
William Tyson, CENTRAL PENSION FUND
OF THE INTERNATIONAL UNION OF
OPERATING ENGINEERS, by its Chief
Executive Officer Michael A. Crabtree,
INTERNATIONAL UNION OF OPERATING
ENGINEERS NATIONAL TRAINING
FUND, by its Chief Executive Officer Jeffrey
Vincent, and INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL 15, 15A,
15C & 15D, AFL-CIO, by its President &
Business Manager Thomas A. Callahan,

                               Plaintiffs,

                 - against -

GLASSMAR STEEL ERECTORS, INC.,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On August 5, 2021, the Honorable Lois Bloom, Magistrate Judge, issued a Report and

Recommendation (“R&R”) recommending that Plaintiffs’ pending Motion for Default Judgment

(Dkt. 8) be granted and judgment entered against Defendant. (See generally R&R, Dkt. 15.) On

August 6, 2021, Plaintiffs served a copy of the R&R via U.S. first class mail on Defendant. (Dkt.

16.) Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b)(2) of the Federal Rules of Civil

Procedure, the parties had fourteen dates from the date of service of the R&R to file written

objections. No objections have been filed. The Court has reviewed the R&R and finds it to be


                                                           1
 Case 1:20-cv-03743-PKC-LB Document 17 Filed 09/03/21 Page 2 of 6 PageID #: 401




 thorough, well-reasoned, and not “clearly erroneous,” except for a few minor typographical or

 computational errors that are identified and corrected below. Fed. R. Civ. P. 72(b); see Prioleau

 v. Caserta, No. 10-CV-5670, 2012 WL 5389931, at *1 (E.D.N.Y. Oct. 29, 2012) ("To accept the

 report and recommendation of a magistrate judge on a dispositive matter as to which no timely

 objection has been made, the district judge need only be satisfied that there is no clear error on the

 face of the record."). Accordingly, the Court adopts the R&R in its entirety, with the following

 amendments.

 I.       Amended ERISA Prejudgment Interest (End of Sub-Periods through June 2, 2020)

          To calculate prejudgment interest from the end of each of the sub-periods (i.e., Period 1,

 Period 2, Period 3, and Period 4) through June 2, 2020, the Court used the same interest rates and

 formula described in the R&R. (See R&R, Dkt. 15, at 9–10.) The Court generally agrees with

 Judge Bloom’s calculations, but makes a few minor corrections based on its review of the relevant

 audit record (Audit Report, Dkt. 12-10) and application of the formula. These minor corrections

 are indicated below in red.

                               Period 1     Period 2     Period 3     Period 4
              No. of days
              between the
              end of Period
              through
              6/2/2020         1068         884          703          338

              Principal per
                 Period                         Interest Due                        Total Interest Due
Welfare       $1,488.00     $261.24         $265.05    $432.58        $222.96      $1,181.83
              $1,824.00
              $3,743.25
              $4,012.80
Pension       $1,201.20     $316.33         $364.54      $554.78      $268.90      $1,504.55
              $1,672.40
              $3,200.50
              $3,226.40


                                                   2
 Case 1:20-cv-03743-PKC-LB Document 17 Filed 09/03/21 Page 3 of 6 PageID #: 402




Annuity    $2,304.00           $404.49    $405.86      $658.27    $323.04    $1,791.66
           $2,793.00
           $5,696.25
           $5,814.00
Apprentice $144.00             $25.28     $33.13       $53.74     $25.34     $137.49
           $228.00
           $465.00
           $456.00
MRA        $240.00             $42.13     $41.41       $64.48     $30.40     $178.42
           $285.00
           $558.00
           $547.20
Vacation   $768.00             $134.83    $140.81      $228.38    $107.68    $611.70
           $969.00
           $1,976.25
           $1,938.00
NTF        $0.00               $0.00      $0.00        $0.00      $3.80      $3.80
           $0.00
           $0.00
           $22.80
Total
Principal  $45,573.05                                                        $5,409.45


 II.      Updated ERISA Prejudgment Interest (June 3, 2020 through Date the Court Enters
          Judgment)

          To calculate prejudgment interest from June 3, 2020 through the date the Court enters

 judgment, the Court also used the interest rates and formula described in the R&R. (See R&R,

 Dkt. 15, at 9–10.)

                               Period 1   Period 2     Period 3   Period 4
              No. of days
              between
              6/3/20 to the
              date the court
              enters
              judgment
              (9/8/2021)       463        463          463        463

              Principal per
                 Period                         Interest Due                 Total Interest Due

                                                   3
 Case 1:20-cv-03743-PKC-LB Document 17 Filed 09/03/21 Page 4 of 6 PageID #: 403




Welfare         $1,488.00       $113.25     $138.82        $284.90     $305.41   $842.38
                $1,824.00
                $3,743.25
                $4,012.80
Pension         $1,201.20       $137.13     $190.93        $365.38     $368.34   $1,061.78
                $1,672.40
                $3,200.50
                $3,226.40
Annuity         $2,304.00       $175.36     $212.57        $433.54     $442.50   $1,263.97
                $2,793.00
                $5,696.25
                $5,814.00
Apprentice      $144.00         $10.96      $17.35         $35.39      $34.70    $98.40
                $228.00
                $465.00
                $456.00
MRA             $240.00         $18.27      $21.69         $42.47      $41.65    $124.08
                $285.00
                $558.00
                $547.20
Vacation        $768.00         $58.45      $73.75         $150.41     $147.50   $430.11
                $969.00
                $1,976.25
                $1,938.00
NTF             $0.00           $0.00       $0.00          $0.00       $5.21     $5.21
                $0.00
                $0.00
                $22.80
Total
Principal       $45,573.05                                                       $3,825.93


  III.      Updated Total Judgment Amount

            As recommended in the R&R, the chart provided below includes updated calculations for

  additional prejudgment interest amounts through the date the Court enters judgment. (See R&R,

  Dkt. 15, at 18.)

Plaintiff Local 15 Trust Funds, CPF, and NTF            Plaintiff Local 15



                                                    4
  Case 1:20-cv-03743-PKC-LB Document 17 Filed 09/03/21 Page 5 of 6 PageID #: 404




$45,573.05 in unpaid ERISA contributions              $3,756.81 in unpaid union dues and PAC
                                                      contributions
$9,235.38 in total interest on unpaid ERISA
contributions from the end dates of the sub-          $1,252.71 in additional prejudgment interest of
periods through the date the court enters             $0.93 per day between January 1, 2018 through
judgment                                              the date the court enters judgment

$5,489.64 in liquidated damages

$3,217.50 in attorney’s fees

$1,036.75 in audit fees

$515.00 in costs

TOTAL: $65,067.32                                     TOTAL: $5,009.52


          The Court also makes the following amendments to the R&R. The Amended ERISA

  Prejudgment Interest chart set forth above shall replace the ERISA Prejudgment Interest chart in

  the R&R. (See R&R, Dkt. 15, at 10–11.) The Local 15 Trust Funds, CPF and NFT prejudgment

  interest on the principal sum of $45,573.05 calculated at interest rates set forth in the Trust

  Agreements through June 2, 2020 shall be $5,409.45 (not $5,409.38 or $5,405.56). (Id. at 11.)

  The Non-ERISA Damages chart shall reflect a “PAC” total of $67.05 (not $47.05). (Id. at 16; see

  Audit Report, Dkt. 12-10, at ECF1 1.)

                                          CONCLUSION

          The Court adopts the R&R with the amendments described herein. Plaintiffs’ [8] motion

  for default judgment is granted. A judgment shall be entered in Plaintiffs’ favor against Defendant

  Glassmar Steel Erectors, Inc. in the amount of $70,076.84, which includes prejudgment interest




          Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
          1

  system and not the document’s internal pagination.

                                                  5
Case 1:20-cv-03743-PKC-LB Document 17 Filed 09/03/21 Page 6 of 6 PageID #: 405




through the date the Court enters judgment. The Clerk of Court is respectfully directed to enter

judgment and close the case.

                                                   SO ORDERED.


                                                   /s/ Pamela K. Chen
                                                   Pamela K. Chen
                                                   United States District Judge
Dated: September 3, 2021
       Brooklyn, New York




                                               6
